MEMORANDUM OPINION
                                        No. 04-12-00250-CR
                                        No. 04-12-00255-CR

                                         Paul Kevin HALL,
                                              Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                     From the 144th Judicial District Court, Bexar County, Texas
                        Trial Court Nos. 2010-CR-10669 & 2010-CR-1-668
                            Honorable Angus McGinty, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: June 20, 2012

DISMISSED

           In accordance with his plea bargain agreements, defendant, Paul Hall, was convicted of

robbery. The trial court signed certifications of defendant’s right to appeal stating this “is a plea-

bargain case, and the defendant has NO right of appeal.” See TEX. R. APP. P. 25.2(a)(2). Rule

25.2(d) provides, “The appeal must be dismissed if a certification that shows the defendant has

the right of appeal has not been made part of the record under these rules.” TEX. R. APP. P.

25.2(d). Accordingly, on June 4, 2012, this court issued an order stating these appeals would be
                                                                    04-12-00250-CR; 04-12-00255-CR


dismissed pursuant to Rule 25.2(d) unless amended trial court certifications that show defendant

has the right of appeal were made part of the appellate record. See Daniels v. State,110 S.W.3d

174 (Tex. App.—San Antonio 2003, order); TEX. R. APP. P. 25.2(d); 37.1.

       On June 11, 2012, defendant’s appellate counsel filed a letter in each appeal stating “this

court has no choice but to dismiss the appeal.” In light of the record presented, we agree with

defendant’s counsel that Rule 25.2(d) requires this court to dismiss these appeals. Accordingly,

these appeals are dismissed.



                                                PER CURIAM


Do not publish




                                              -2-